Citation Nr: 0202022	
Decision Date: 03/01/02    Archive Date: 03/05/02

DOCKET NO.  96-42 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to service connection for pulmonary fibrosis.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from January 1966 to May 1968.  
This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont, in which the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for pulmonary fibrosis.  
The veteran perfected an appeal of that decision.

This case was previously before the Board in August 1998, at 
which time the Board found that new and material evidence had 
been submitted and reopened the claim for service connection 
for pulmonary fibrosis.  The Board then remanded the case to 
the RO for additional development and re-adjudication.  After 
completing the requested development the RO denied 
entitlement to service connection for pulmonary fibrosis on 
the substantive merits of the claim.  On return of the case 
to the Board, in a July 1999 decision the Board conducted a 
de novo review and denied entitlement to service connection 
for pulmonary fibrosis.

The veteran appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court), and in a 
March 2001 order the Court vacated the July 1999 decision and 
remanded the case to the Board for re-adjudication in light 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, obtained all relevant evidence 
identified by the veteran, and obtained medical opinions in 
order to assist him in substantiating his claim for VA 
compensation benefits.

2.  A chronic pulmonary disorder was not shown in service, 
and the pulmonary fibrosis that was initially diagnosed in 
1986 is not shown to be related to the respiratory symptoms 
documented during service.

3.  A question of such medical complexity or controversy is 
not presented to warrant obtaining the opinion of an 
independent medical expert.


CONCLUSIONS OF LAW

1.  Pulmonary fibrosis was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).

2.  The need for an independent medical opinion is not shown.  
38 U.S.C.A. § 7109 (West 1991); 38 C.F.R. § 20.902 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records show that in December 
1967 he incurred an electrical shock, with red marks on the 
abdomen and thigh, due to a wire carrying 1700 watts of 
direct current falling on him.  After examination it was 
determined that the shock had not resulted in any serious 
damage.  

In January 1968 he complained of pleuritic, substernal chest 
pain, which had then moved to the epigastric area, that 
increased with swallowing.  He reported having a productive 
cough and dyspnea with exertion of two days duration.  He 
also stated that he had had the same symptoms two years 
previously.  Examination showed the lungs to be clear, a 
chest X-ray was negative, an electrocardiogram (EKG) was 
normal, and his complaints were assessed as epigastric pain 
of unknown etiology.  On additional examination the treatment 
provider gave an impression of viral bronchitis and/or 
possible esophagitis.  The following day the veteran stated 
that the chest pain had gotten worse, although the coughing 
had improved.  The treating physician then entered an 
assessment of possible viral pneumonitis, and the veteran was 
restricted to quarters for 72 hours.

The veteran reported having had a sore throat for two days in 
March 1968, and stated that he had had the problem 
previously.  The treatment provider noted that the veteran 
had a history of an upper respiratory infection and sore 
throat.  Following an examination his symptoms were diagnosed 
as a viral upper respiratory infection.  In April 1968 the 
veteran reported having a productive cough and chest pain 
with coughing, but no diagnosis was entered.  During his 
April 1968 separation examination the veteran denied 
experiencing asthma, shortness of breath, pain or pressure in 
the chest, or chronic coughing.  Examination of the lungs and 
chest revealed no abnormalities, and an X-ray study of the 
chest was normal.

The veteran presented a January 1986 medical report from 
Duane E. Graveline, M.D., in which Dr. Graveline stated that 
the veteran's long-standing finger clubbing was probably 
secondary to chronic lung disease, but had not been proven.  
He stated that he suspected that the veteran had had damage 
to his airways as a youngster during an episode of severe 
pneumonia, which had caused the clubbing.

In a January 1991 report William G. B. Graham, M.D., stated 
that the veteran had initially been seen in 1986 and was 
again seen in 1991 due to increasing pulmonary symptoms.  Dr. 
Graham then noted that the veteran's history included some 
shortness of breath, chest pain and heavy smoking.  He had 
not had any cough or sputum production since he stopped 
smoking.  Dr. Graham found that the veteran was a very vague 
historian.

The veteran initially claimed entitlement to VA compensation 
benefits in December 1991, at which time he did not report 
having received any medical treatment for a pulmonary 
disorder prior to 1985.  On re-application in February 1992 
he did not report having received any treatment prior to the 
treatment he was then receiving from the VA medical center 
(MC).  In his September 1995 claim for non-service connected 
pension benefits he stated that he had received treatment for 
a lung disorder from 1967 through the present, but the only 
treatment provider shown was his current VA physician.

The VA treatment records disclose that in January 1992 the 
veteran reported that he started complaining about left-sided 
chest pain and shortness of breath with exertion 
approximately six years previously.  Over that six-year 
period he had experienced an increase in shortness of breath.  
His symptoms also included clubbing of the extremities since 
he was in his 20s.  The physician found that the veteran had 
a 40-pack year smoking history and no known exposure to 
asbestos, chemicals, or tuberculosis.  The veteran denied 
having had recurrent bacterial or viral infections, but 
reported having had pneumonia at the age of 12 years and 
having had an electrical burn in the late 1960s.

In evaluating the veteran's history and symptoms, the 
physician found that interstitial lung disease had been shown 
by pulmonary function studies and a chest X-ray.  The 
physician stated that the causes of interstitial lung disease 
included exposure to asbestos, drugs, toxic gases, radiation, 
and organic and inorganic dusts.  The disorder was often 
associated with sarcoidosis and collagen vascular disorders.  
She also stated, however, that more often than not the cause 
of interstitial lung disease is unknown, or idiopathic.  She 
found, because the veteran had not been exposed to a 
causative agent, that the differential diagnoses included 
idiopathic pulmonary fibrosis, sarcoidosis, or a collagen 
vascular disease such as systemic lupus erythematosus, 
rheumatoid arthritis, ankylosing spondylitis, systemic 
sclerosis, or Sjogren's syndrome.  She stated that idiopathic 
pulmonary fibrosis was a strong possibility because there was 
no obvious cause for pulmonary fibrosis in the veteran's 
history, and he was otherwise healthy.  Additional evaluation 
and diagnostic testing ruled out the other differential 
diagnoses, and it was determined that the veteran had 
idiopathic pulmonary fibrosis, meaning that the cause of the 
disorder was unknown.

Gene L. Colice, M.D., stated in an August 1993 report that he 
had been treating the veteran for two years for what had been 
well defined as idiopathic pulmonary fibrosis.  He described 
the disease as diffuse scarring of the lungs of unknown 
cause.  The veteran had significant loss of pulmonary 
function and was unable to be gainfully employed, and a lung 
transplant was being considered.

In conjunction with a February 1996 VA medical examination 
the veteran reported that pulmonary fibrosis had been 
diagnosed in 1991, and that he had continued to receive 
treatment for the disorder since then.  His primary symptom 
was extreme dyspnea on slight exertion.  Although the 
examiner had been asked to provide an opinion regarding the 
relationship, if any, between the electrical shock that the 
veteran incurred in service and the pulmonary fibrosis, the 
examiner stated that he was unable to provide that opinion.

In a March 1996 rating decision the RO determined that the 
veteran was permanently and totally disabled for non-service 
connected pension purposes due to interstitial pulmonary 
fibrosis.

The veteran underwent a VA pulmonary examination in July 
1996.  The RO requested the examination for the purpose of 
obtaining a medical opinion on whether the pulmonary fibrosis 
was etiologically related to the electrical shock or the 
respiratory symptoms documented in the service medical 
records.  The examiner then summarized the VA treatment 
records and noted that the diagnosis of idiopathic pulmonary 
fibrosis had been established in January 1992 as the result 
of a lung biopsy.  He also noted that in January 1992 the 
veteran had reported a six year history of dyspnea, had 
denied any pulmonary history or pulmonary infections prior to 
the onset in the mid-1980s, and reported having been a heavy 
smoker from his teens until he quit at age 42.  The veteran 
had continued to receive treatment from VA since the disease 
was diagnosed in January 1992.

The VA examiner reviewed the veteran's treatment records from 
the University of Vermont, which indicated that the veteran 
initially complained of dyspnea in the spring of 1986.  An X-
ray study of the chest at that time had revealed early 
pulmonary fibrosis, and pulmonary function studies disclosed 
only a suggestion of restrictive lung disease.

The veteran told the VA examiner that his lung disorder had 
its onset after the electrical shock he incurred in service, 
following which he was treated for bronchitis.  The VA 
examiner reviewed his service medical records and confirmed 
that the veteran had been treated for an electrical shock in 
1967, and for what was called viral bronchitis in January 
1968.  The examiner found, based on the veteran's description 
of his symptoms in 1986 and 1992, that the veteran had not 
reported having had ongoing bronchitis or other pulmonary 
disease between 1968 and the mid-1980s.

Following the examination and review of the medical records, 
the VA examiner stated that there was no known relationship 
between electrical injury and the development of pulmonary 
fibrosis.  He also stated that he knew of no relationship 
between common upper respiratory infections and the 
subsequent development of pulmonary fibrosis.  He noted that 
the veteran's chest X-ray and pulmonary function were normal 
when he separated from service, and that by his own history 
he had no symptoms from 1968 to the mid-1980s.  He also noted 
that in August 1986 the pulmonary function studies were 
nearly normal and an X-ray study showed that the disease was 
then in its early stages.  He found that the clinical course 
of the disease over the previous ten years was not consistent 
with an onset in the 1960s.  He found no reasonable 
connection between the currently diagnosed disease and the 
viral bronchitis that the veteran suffered in service, which 
the veteran had attributed to the electrical shock he had in 
December 1967.

In his September 1996 substantive appeal the veteran asserted 
that his disease could be traced through his medical records 
back to 1967.  He did not provide any specific information on 
when or from whom he received medical treatment for his 
pulmonary disorder prior to 1986.  He also asserted that his 
in-service X-rays, if available, would support his claim.

The veteran and his wife provided testimony at a hearing 
before the Board in April 1998.  He testified that since 1968 
he had seen a "long list" of doctors and been hospitalized, 
and that all of the doctors he had seen told him that his 
lung disease had been caused by viral bronchitis pneumonia.  
He denied having had any respiratory problems as a child, but 
reported having had pneumonia while in service.  He testified 
that the illness for which he was treated in service caused 
his current lung disease.  He stated that he had continued to 
receive treatment for lung problems for 10 years after he 
separated from service, although the physicians treating him 
did not know what it was and only gave him antibiotics.  He 
affirmed that the pulmonary fibrosis was not diagnosed until 
1986.

The veteran presented an April 1998 report from Finley A. 
Seagle, M.D., in which Dr. Seagle stated that the veteran had 
asked him to provide a medical opinion on the etiology of 
idiopathic pulmonary fibrosis.  After reviewing the medical 
records provided by the veteran, Dr. Seagle noted that the 
veteran had received treatment on numerous occasions for 
repeated upper respiratory infections, bronchitis, etc.  He 
did not otherwise describe the medical records he had 
reviewed.  He provided the opinion that it was "certainly 
possible that the recurrent chest infections that the veteran 
had while in service played some part in his increasing 
pulmonary insufficiency."

The RO obtained a copy of the veteran's file from the Social 
Security Administration, which included the medical records 
relied upon in awarding him disability benefits.  Those 
documents show that in applying for Social Security 
disability benefits he did not report having received any 
treatment for a lung disorder prior to 1985.  He was awarded 
disability benefits by an Administrative Law Judge due to 
idiopathic pulmonary fibrosis with an onset date in November 
1991.

Following the Board's August 1998 remand, the RO requested an 
additional medical opinion on whether the veteran's pulmonary 
fibrosis was at least as likely as not incurred or aggravated 
in service.  The VA physician was also asked to review the 
medical opinion provided by Dr. Seagle.

The additional medical opinion was also provided by the same 
physician who conducted the July 1996 VA examination, also 
the Chief of the Pulmonary Service at the VAMC.  In his 
February 1999 report this physician stated that he had 
provided the veteran's treatment for progressive idiopathic 
pulmonary fibrosis since the July 1996 examination.  He 
referenced the medical history cited in the July 1996 
examination report and again examined the veteran, discussed 
his history, and reviewed the medical literature regarding 
any possible connection between bronchitis and pulmonary 
fibrosis.

The examiner noted that the veteran had been treated for 
bronchitis or pneumonitis while in service, and again stated 
that there is no known connection between bronchitis and the 
development of pulmonary fibrosis.  He also stated that viral 
pneumonitis can lead to an inflammatory state that 
subsequently progresses to pulmonary fibrosis, which is 
called post inflammatory fibrosing alveolitis.  He found it 
unlikely that, in the veteran's case, the presumed viral 
pneumonitis that he had in service had caused the pulmonary 
fibrosis that had become manifest in 1986.  His reasoning for 
that opinion was that the veteran's chest X-ray on separation 
from service was normal, he did not report having had any 
pulmonary complaints following his separation from service 
when he was first examined in 1986, and he continued to smoke 
until 1986.

The examiner found that the chest X-ray in 1986 was nearly 
normal, with very subtle changes consistent with early 
pulmonary fibrosis.  He noted that the manifestation of 
pulmonary fibrosis in 1986 occurred 18 years after the 
veteran's separation from service, when the chest X-ray was 
normal, and after 18 years without any symptoms of bronchitis 
or shortness of breath.  The VA physician stated that the 
typical course of post inflammatory fibrosing alveolitis is 
much more rapid, occurring within weeks or months, and not 
after almost two decades.  For these reasons he found that it 
was not reasonable for the presumed viral pneumonitis in 
service to have caused the development of pulmonary fibrosis.  
In response to Dr. Seagle's medical opinion, the VA examiner 
reported that he could not state that there was no 
possibility of a connection, but that any alleged connection 
was speculative and highly unlikely.

Duty to Assist

The regulation pertaining to VA's duty to inform the veteran 
of the evidence needed to substantiate his claim and to 
assist him in developing the relevant evidence was recently 
revised.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) (to 
be codified at 38 C.F.R. § 3.159).  The changes in the 
regulation are effective November 9, 2000, with the enactment 
of the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), and apply to all claims 
filed on or after November 9, 2000, or filed previously but 
not yet final as of that date.  Holliday v. Principi, 14 Vet. 
App. 282-83 (2001), mot. for recons. denied, 
14 Vet. App. 327 (2001) (per curiam), motion for review en 
banc denied, No. 99-1788 (U.S. Vet. App. May 24, 2001) (per 
curiam) (en banc); VAOPGCPREC 11-2000 (Nov. 27, 2000) 
(published at 66 Fed. Reg. 33,311 (2001)).

According to the revised regulation, on receipt of a claim 
for benefits VA will notify the veteran of the evidence that 
is necessary to substantiate the claim.  VA will also inform 
the veteran which information and evidence, if any, that he 
is to provide and which information and evidence, if any, VA 
will attempt to obtain on his behalf.  VA will also request 
that the veteran provide any evidence in his possession that 
pertains to the claim.  VA will also make reasonable efforts 
to help the veteran obtain evidence necessary to substantiate 
the claim, including making efforts to obtain his service 
medical records, if relevant to the claim; other relevant 
records pertaining to service; VA medical records; and any 
other relevant records held by any Federal department or 
agency, State or local government, private medical care 
provider, current or former employer, or other non-Federal 
governmental source.  In a claim for disability compensation, 
VA will provide a medical examination which includes a review 
of the evidence of record if VA determines it is necessary to 
decide the claim.  66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

The Court remanded the veteran's case to the Board because 
the Board had adjudicated the appeal prior to the November 
2000 enactment of the VCAA, but the VCAA applied to the case 
because the Board's decision had not become final due to the 
pending appeal to the Court.  Holliday, 14 Vet. App. at 283.  
The veteran's representative has asserted that VA has not 
properly informed the veteran of the evidence needed to 
substantiate his claim, or assisted him in developing the 
relevant evidence, and that the case should be remanded to 
the RO.  Specifically, he contends that VA has not informed 
the veteran of the need to submit a medical opinion that is 
supported by "objective and credible medical authority" (the 
basis for the Board's discounting of Dr. Seagle's opinion in 
the July 1999 decision); informed the veteran what evidence 
he is to obtain and what evidence VA will obtain on his 
behalf; obtained the actual films of the chest X-ray that was 
conducted on the veteran's separation from service; or 
assisted the veteran in obtaining medical treatment records 
dated prior to 1986.

The RO provided the veteran a statement of the case in August 
1993 and a supplemental statement of the case in February 
1999.  In those documents the RO informed the veteran of the 
regulatory requirements for establishing service connection, 
and provided him the rationale for not awarding service 
connection.  Although the veteran's representative asserts 
that these documents are not adequate to inform the veteran 
of the evidence needed to substantiate his claim because they 
are in general terms, those documents, together with the 
additional information that has been given to the veteran, 
establish that VA has informed him of the evidence needed to 
establish service connection for a pulmonary disorder.

During the April 1998 hearing the veteran testified that he 
had received treatment for lung disease since his separation 
from service, and he was informed that he needed to submit 
the records of that treatment.  He was also instructed to 
obtain a medical opinion showing that the symptoms that he 
had in service caused the pulmonary fibrosis, including an 
opinion from the July 1996 and February 1999 VA examiner who 
was also his VA treating physician.  The transcript of the 
hearing documents an extended discussion between the 
undersigned, the veteran, and his representative regarding 
the evidence needed to establish service connection for 
pulmonary fibrosis.  The case was held open following the 
hearing to give the veteran the opportunity to submit the 
requested evidence, and he then submitted the medical report 
from Dr. Seagle.  He did not submit any additional medical 
records.

In the July 1999 decision the Board summarized all the 
evidence of record, provided the veteran with the relevant 
laws and regulations pertaining to service connection, and 
analyzed the evidence in terms of its credibility and 
probative value.  In doing so the Board informed the veteran 
of any discrepancies in the evidence of record, and explained 
to him the basis for finding that certain evidence was more 
probative than other evidence.  Although the Court has 
vacated the Board's decision in terms of its adjudicative 
authority, that document nonetheless provided information to 
the veteran pertaining to the evidence needed to substantiate 
his claim.

The veteran's representative asserts that VA has failed to 
fulfill the duty to inform the veteran by not instructing him 
to obtain a medical opinion that is based on "objective and 
credible medical authority."  In the July 1999 decision the 
Board found that the February 1999 VA physician's opinion was 
more probative than that of Dr. Seagle because, among other 
reasons, Dr. Seagle had not based his opinion on "objective 
and credible medical authority."  Nevertheless, the VCAA and 
its implementing regulation require VA to notify the veteran 
of the evidence that is necessary to substantiate his claim.  
66 Fed. Reg. 45,620, 45,630-32 (to be codified at 38 C.F.R. 
§ 3.159(b)).  Neither the statute nor the regulation require 
VA to inform the veteran of what evidence will inherently be 
found to be more probative than other evidence of record.  
The representative's assertions are, therefore, without 
merit.

The representative also asserts that VA has failed to fulfill 
its duty to inform the veteran by not instructing him as to 
what evidence he is to obtain and what evidence VA will 
obtain on his behalf.  At the April 1998 hearing, however, 
the veteran was instructed to obtain the records of medical 
treatment for 1968 to 1986, and to obtain a medical opinion 
regarding a nexus between the symptoms documented in service 
and the pulmonary fibrosis.  The veteran has not provided VA 
with the complete names or addresses of the treatment 
providers, the dates of treatment, or properly completed 
authorizations for the release of medical records.  The Board 
finds, therefore, that the veteran has been informed as to 
whether he or VA will obtain the required evidence.  See 
Hilkert v. West, 11 Vet. App. 284 (1998), rev'd on other 
grounds 12 Vet. App. 145 (1999) (VA's duty to assist does not 
require VA to prove the claim with the veteran only in a 
passive roll).

Subsequent to the Board's July 1999 decision the veteran's 
representative submitted multiple briefs to the Court and the 
Board in which he made specific references to the provisions 
of the VCAA regarding what notice should be provided to the 
veteran, the laws and regulations pertaining to the 
establishment of service connection, and the evidence that is 
needed in order to support a grant of service connection for 
pulmonary fibrosis.  It is apparent from those briefs that 
the veteran, through his representative, is fully informed of 
the evidence needed to substantiate his claim.  Any 
procedural defect that may have occurred concerning notice to 
the veteran of the evidence required to substantiate his 
claim has been cured by his actual knowledge of the necessary 
evidence.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1991) 
(strict adherence to procedural rules is not required if no 
benefit would flow to the veteran).  The Board finds, 
therefore, that VA has no further obligation to inform the 
veteran of the evidence needed to support his claim.  

The representative contends that VA has not fulfilled its 
duty to assist the veteran by obtaining the X-ray films of 
the April 1968 chest X-ray.  Although the actual 
X-ray film was not included in the veteran's service medical 
records, the radiologist's and examining physician's 
interpretations of the X-ray are clearly documented in the 
service medical records.  Because the physical examination 
and X-ray study were both found to be negative in April 1968, 
the Board finds that the veteran's assertion that the actual 
film might provide evidence of lung disease is not sufficient 
to show that the X-ray film is relevant to his appeal.  See 
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the duty to 
assist is not a license for a "fishing expedition" to 
determine if there might be some evidence to possibly support 
a claim).

The representative also contends that VA has not fulfilled 
the duty to assist by obtaining the veteran's medical records 
dated prior to 1986.  During the April 1998 hearing the 
veteran claimed to have received treatment for pulmonary 
disease, including multiple hospitalizations, since his 
separation from service.  In a February 1999 statement he 
expressed disagreement with the VA physician's opinion, after 
"contacting all of the doctors and hospitals and tracing 
medical records (military and private) from 1968 to the 
present."  He also stated that he had been hospitalized for 
lung disease numerous times while in service.

The Board notes that in his December 1991 and February 1992 
applications for VA compensation benefits and his May 1992 
application for Social Security disability benefits, the 
veteran did not report having received any medical treatment 
for lung disease prior to 1985.  The only hospitalization 
that he reported occurred in January 1992.  Although he 
stated that he had received treatment for "bad lungs" since 
1967 in his September 1995 application for VA pension 
benefits, the only treatment source he listed was the VAMC, 
from which he had received treatment since January 1992.

The service medical records indicate that the veteran was 
briefly hospitalized for observation following the electrical 
shock in December 1967.  He was not hospitalized for the 
treatment of a lung disorder at that time or at any other 
time while in service.

The VA physician reviewed copies of the veteran's 1986 
medical records in conjunction with the July 1996 
examination.  He noted that when the veteran initiated 
treatment at the University of Vermont in 1986, and with the 
VAMC in January 1992, he made no mention of having had any 
bronchitis or pulmonary disease from 1968 to 1986.  The 
January 1992 VA treatment record shows that he then reported 
a six-year history of symptoms.  He also reported having had 
pneumonia at the age of 12 years, but denied having had 
recurrent bacterial or viral infections.  For these reasons 
the Board finds that the veteran's more recent assertion of 
having received treatment for pulmonary problems from 1968 to 
1986 is not credible.  See Curry v. Brown, 7 Vet. App. 59, 68 
(1994) (contemporaneous evidence has greater probative value 
than history as reported by the veteran); see also Madden v. 
Gober, 123 F.3d 1477, 1481 (Fed. Cir. 1997) (the Board is 
entitled to discount the credibility of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence).

Assuming for the sake of argument that the veteran did 
receive treatment for pulmonary problems prior to 1986, he 
stated that Dr. Shannon, the physician he saw from 1968 to 
1977, was deceased.  He also submitted a statement from 
Jacqueline Bartlett, Dr. Shannon's assistant, in which she 
stated that no records pertaining to the veteran could be 
located.  When asked during the April 1998 hearing whether 
there were any private treatment records documenting a 
relationship between the in-service symptoms and pulmonary 
fibrosis, the veteran replied negatively.  He denied having 
any relevant private medical records other than the ones he 
submitted.  As previously stated, he has not provided VA with 
the complete names or addresses of the treatment providers, 
the dates of treatment, or properly completed authorizations 
for the release of medical records.  The Board finds, 
therefore, that VA has made reasonable effort to assist the 
veteran in obtaining any relevant private treatment records.

The RO has obtained the VA treatment records designated by 
the veteran that are relevant to the appeal.  The Board notes 
that the veteran's representative stated in his January 2002 
brief that he had requested current treatment records from 
the VAMC, but that the records had not yet been provided.  He 
has not indicated, however, that the current records of 
treatment for pulmonary disease document a nexus to service, 
or are otherwise relevant to the veteran's appeal.  The VA 
treatment records in file clearly establish that the veteran 
has idiopathic pulmonary fibrosis.  The Board finds, 
therefore, that the current records of treatment are not 
shown to be relevant to the veteran's appeal, and VA has no 
duty to assist the veteran in obtaining them.  See Allday v. 
Brown, 7 Vet. App. 517 (1995) (VA has no duty to assist the 
veteran in obtaining medical records if the relevance of the 
evidence has not been shown); 66 Fed. Reg. 45,620, 45,630-31 
(to be codified at 38 C.F.R. § 3.159(c)).  

The RO afforded the veteran VA examinations in February 1996, 
July 1996, and February 1999, and obtained medical opinions 
in conjunction with the July 1996 and February 1999 
examinations.  The veteran contends that the physician's 
assistant who conducted the February 1996 VA examination told 
him that the bronchitis that he had in service had caused the 
pulmonary fibrosis.  In requesting the medical examination 
the RO asked the examiner to provide an opinion on that 
issue, and the examiner stated in the examination report that 
he was not qualified to provide that opinion.  Based on the 
veteran's allegation, the RO subsequently asked the examiner 
to confirm or refute the veteran's assertion that a medical 
opinion had been given, and the examiner referenced the 
statement that he had made in the examination report and 
recommended that a pulmonary examination be provided to the 
veteran.  As a result, the veteran received a respiratory 
examination in July 1996.  Additional development to obtain a 
medical opinion from the February 1996 VA examiner is not, 
therefore, appropriate.

The veteran's representative requested in May 1999 that an 
independent medical opinion be obtained because the VA 
physician providing the opinion in February 1999 was the same 
physician who provided the opinion in July 1996.  For the 
reasons that will be shown below, any discrepancy in the 
opinions provided by Dr. Seagle and the VA physician can be 
resolved without resort to an independent medical expert.  
The Board finds, therefore, that the case does not present a 
complex medical issue or controversy to warrant an 
independent medical opinion.  38 U.S.C.A. § 7109; 38 C.F.R. 
§ 20.902.

On return of the case from the Court, in July 2001 the Board 
informed the veteran's representative that the case was 
before the Board for re-adjudication and that he had 90 days 
to submit additional evidence or arguments.  The 
representative requested a 60 day extension of that time 
period, which was granted.  Although he submitted arguments, 
he did not submit any additional evidence.  The veteran has 
not indicated the existence of any other evidence that is 
relevant to his appeal.  The Board concludes that all 
relevant and available evidence has been obtained for 
determining the merits of the veteran's claim and that VA has 
fulfilled its obligation to assist him in substantiating his 
claim.

Analysis

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303.

In order to establish service connection for the claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical, or 
in certain circumstances, lay, evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  

The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  Once 
the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 1991 & Supp. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 
38 C.F.R. § 3.102 (as amended by 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001)).  

As an initial matter the Board notes that the veteran was 
treated for pulmonary symptoms on two separate occasions in 
January and April 1968, from which he had recovered on 
separation from service in April 1968.  At no time were his 
pulmonary symptoms referred to as "chronic."  The veteran did 
not, therefore, demonstrate a chronic pulmonary disorder 
while in service.  38 C.F.R. § 3.303(b).

The medical evidence shows that the veteran has idiopathic 
pulmonary fibrosis.  In addition, the evidence indicates that 
he was treated for viral bronchitis, possible viral 
pneumonitis, and an upper respiratory infection while in 
service.  His claim is, therefore, supported by a current 
medical diagnosis of disability and evidence of a disease or 
injury in-service.  The evidence does not show, however, that 
the currently diagnosed disability is related to the in-
service disease or injury.  Hickson, 12 Vet. App. at 253.

The physical examination and X-ray study of the chest on the 
veteran's separation from service failed to reveal any 
evidence of pulmonary disease.  There is no medical evidence 
of the veteran having a pulmonary disease prior to January 
1986, when he was found to have the early signs of pulmonary 
fibrosis.  Although the veteran claimed to have received 
treatment for chronic respiratory problems from 1968 to 1986, 
as shown above the Board has found that his assertions are 
not credible.

Dr. Graveline stated in his January 1986 report that the 
veteran's long-standing finger clubbing was probably 
secondary to chronic lung disease, and that the veteran had 
probably had damage to his airways from having had pneumonia 
as a youngster.  Dr. Graveline did not indicate that the 
finger clubbing was in any way related to the viral 
bronchitis or possible pneumonitis that the veteran had in 
service.  Although the veteran reported in January 1992 that 
he had had clubbing of the fingers since he was in his 20s, 
the service medical records do not disclose any finding 
related to clubbing of the fingers.

Following extensive diagnostic testing and analysis of the 
causes of pulmonary fibrosis, the veteran's physician 
determined in January 1992 that he had idiopathic pulmonary 
fibrosis, meaning that the cause of the disorder was unknown.  
Dr. Colice also stated that the cause of the disorder was 
unknown.  

After reviewing the medical records provided by the veteran, 
Dr. Seagle provided the opinion that "it was certainly 
possible that the recurrent chest infections that the veteran 
had while in service played some part in his increasing 
pulmonary insufficiency."  That opinion was also based on the 
veteran's report of having received treatment on numerous 
occasions for repeated upper respiratory infections, 
bronchitis, etc.  To the extent the opinion was based on the 
veteran's reported history, which has been found to be not 
credible, the opinion is of no probative value.  Godfrey v. 
Brown, 8 Vet. App. 113, 121 (1995).  What medical records the 
veteran provided to Dr. Seagle is not clear, and Dr. Seagle 
provided no rationale or analysis of the evidence in support 
of his opinion.  For these reasons the opinion is of low 
probative value.  Hernandez-Toyens v. West, 11 Vet. App. 379 
(1998) (the failure of the physician to provide a basis for 
his opinion goes to the weight of the evidence).  In 
addition, Dr. Seagle did not specify his area of 
specialization.

Furthermore, Dr. Seagle's statement is not probative of 
pulmonary fibrosis being etiologically related to the 
disorders that the veteran had in service.  He phrased his 
opinion in terms of the possibility that recurrent chest 
infections having "played some part" in the veteran's 
"increasing pulmonary insufficiency."  His statement is 
vague, speculative, and not definitive of a cause and effect 
relationship.  He did not state that the in-service disorders 
at least as likely as not caused the pulmonary fibrosis.

Based on review of the veteran's service medical records, his 
VA treatment records, private treatment records dated in 
1986, and the medical literature, the VA examining physician 
provided the opinion that there was no known relationship 
between electrical injury or common upper respiratory 
infections and the development of pulmonary fibrosis.  He 
also found that in the veteran's case there was no reasonable 
connection between bronchitis or viral pneumonitis and the 
development of pulmonary fibrosis.  Although he did not find 
that a relationship was not possible, such a finding is not 
necessary.  The correct standard of proof is whether it is at 
least as likely as not that the in-service disease or injury 
caused the pulmonary fibrosis.  38 C.F.R. § 3.102.

The VA examining physician is a specialist in the area of 
pulmonary medicine.  His opinion was based on review and 
analysis of the veteran's medical records, and not his 
reported history.  He included a reference to medical 
literature, and supported his opinion by a thorough analysis 
of the evidence in terms of the etiology of pulmonary 
disorders.  He also provided the rationale for his conclusion 
that it was unlikely that the disorders that the veteran had 
in service were etiologically related to pulmonary fibrosis.  
His opinion is, therefore, highly probative.  Hernandez-
Toyens, 11 Vet. App. at 379.  

Based on consideration of all the evidence of record, and for 
the reasons set forth above, the Board finds that the 
preponderance of the evidence shows that idiopathic pulmonary 
fibrosis is not related to the respiratory symptoms that the 
veteran demonstrated in service.  In the absence of a finding 
of a nexus to service, the Board has determined that service 
connection for pulmonary fibrosis is not warranted.

In making this determination, the Board has also considered 
the hearing testimony.  While the veteran and his wife are 
competent to testify as to observable symptomatology and 
their beliefs in the merits of the claim, as lay persons, 
they are not competent to offer a medical diagnosis or 
opinion concerning etiology.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).


ORDER

The claim of entitlement to service connection for pulmonary 
fibrosis is denied.


		
	BARBARA B. COPELAND
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

